from a judgment of the Erie County Court (Shirley Troutman, J.), rendered September 1, 2004. The judgment convicted defendant, upon a jury verdict, of attempted rape in the first degree, sexual abuse in the first degree and unlawful imprisonment in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of attempted rape in the first degree (Penal Law §§ 110.00, 130.35 [1]), sexual abuse in the first degree (§ 130.65 [1]), and unlawful imprisonment in the second degree (§ 135.05). Contrary to defendant’s contentions, the conviction of attempted rape in the first degree is supported by legally sufficient evidence, and the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). By failing to object to County Court’s ultimate Sandoval ruling, defendant failed to preserve for our review his contention that the ruling constitutes an abuse of discretion (see People v Caito, 23 AD3d 1135, 1136 [2005]; People v Rodriguez, 21 AD3d 1400 [2005]; People v Brown, 16 AD3d 1102 [2005], lv denied 5 NY3d 760 [2005]). In any event, that contention lacks merit (see generally People v Hayes, 97 NY2d 203, 208 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). Finally, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Scudder, Kehoe, Green and Hayes, JJ.